                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARY BETH HARCROW,                                )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:18-cv-00828
                                                  )
CLYDE HARCROW, et al.,                            )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE NEWBERN
      Defendants.                                 )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

184), which was filed on June 25, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendant Longmire’s and Defendant Richardson’s motion to dismiss

(Doc. No. 165) be denied. The Magistrate Judge further recommends that the City of Millersville’s

motion for leave to file an untimely responsive pleading (Doc. No. 175) and motion to dismiss

Plaintiff’s third amended complaint (Doc. No. 175-1) be granted, and that Plaintiff’s claims against

the City of Millersville be dismissed.

         Plaintiff filed objections (Doc. No. 185) to the Report and Recommendation. For the

reasons discussed below, the Report and Recommendation will be adopted and approved.

                               I.        STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.




     Case 3:18-cv-00828 Document 206 Filed 07/27/21 Page 1 of 5 PageID #: 3196
(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                        II.    ANALYSIS

       The Magistrate Judge recommended that the City of Millersville’s motion to dismiss be

granted as to Plaintiff’s 42 U.S.C. § 1983 claim because the third amended complaint had not

alleged facts supporting the existence of an unconstitutional municipal policy or custom and as to

Plaintiff’s Tennessee Code Annotated § 39-17-309 claim because she had not alleged that she was

harassed because of her race, color, ancestry, religion, or national origin. (Doc. No. 184 at 16-17).

The Court notes that Plaintiff does not challenge the Magistrate Judge’s finding that the third

amended complaint fails to state a claim under Tennessee Code Annotated § 39-17-309.

       Plaintiff’s first objection is that the Report and Recommendation “incorrectly implies” that

she had been unresponsive to written discovery propounded by Defendants Longmire and

Richardson. (Doc. No. 185 ¶ 1). Plaintiff has not demonstrated this objection undermines the

Report’s conclusions or otherwise provide a basis to reject or modify the Report and

Recommendation.

       Plaintiff’s next objections are that the Report and Recommendation failed to address the

“March 2018 Protective Order” or Matthews v. Pickett County, 996 S.W.2d 162 (Tenn. 1999).

Plaintiff argues that the Magistrate Judge’s determination that the City’s motion to dismiss should

be granted is contradicted by the “special duty to protect” enunciated in Matthews v. Pickett Cty.,

996 S.W.2d 162 (Tenn. 1999). (Doc. No. 185 ¶¶ 3-6, 12). In Matthews v. Pickett Cty., the

Tennessee Supreme Court held that the defendant police officers were not immune from liability

under the Tennessee Governmental Tort Liability Act, Tenn.Code Ann. § 29–20–201 et seq., and



                                                 2

   Case 3:18-cv-00828 Document 206 Filed 07/27/21 Page 2 of 5 PageID #: 3197
could not assert the public-duty defense to a negligence action because the restraining order entered

in favor of the plaintiff had created a special duty to protect her. 996 S.W.2d 162, 164-65 (Tenn.

1999). As neither Matthews nor the “special duty to protect” have any application to Plaintiff’s

claim against the City of Millersville under 42 U.S.C. § 1983, the Magistrate Judge did not err in

failing to address them in the Report and Recommendation.

       Plaintiff’s last objection is to the Magistrate Judge’s determination that Plaintiff’s third

amended complaint had not alleged facts supporting the existence of an unconstitutional municipal

policy or custom. Specifically, Plaintiff asserts that the Report and Recommendation ignores the

facts alleged in paragraphs forty-eight and sixty-seven of the Third Amended Complaint

concerning the existence of an unconstitutional policy or custom. (Doc. No. 185 ¶ 9). Those

paragraphs allege as follows:

               48.    Following the filing and entry of the “March 9 Protective
               Order (PFA) from Delaware (Exhibit A) with the Judicial
               Commission of Sumner County, Plaintiff delivered a copy thereof
               to Defendant Longmire, Defendant Angelle Richardson, Defendant
               L. Harcrow, members of Defendant Millersville, TN police force,
               and agents and officials of the Sumner County government
               including the Sumner County Judicial Commission, and thereafter,
               Millersville TN policemen and Sumner County officials told
               Defendant C. Harcrow that such Order would not be considered or
               enforced in Sumner County, TN.

               67.     The wrongful actions by Defendant C. Harcrow and the
               named defendants set forth above, acting in concert and according
               to a common plan, due to their inherently reckless and unreasonably
               dangerous nature, which were intended to interfere with and obstruct
               the Plaintiff from the free exercise of Plaintiff’s constitutional civil
               rights, including but not limited to her PFA (Exhibit A), and by
               doing so, such defendants C. Harcrow and the other defendants
               named above violated Tennessee Code § 39-17-309 and/or 42
               U.S.C. § 1983 by aiding and abetting Defendant C. Harcrow in
               Harcrow’s wrongful actions which violated Plaintiff’s civil rights,
               including but not limited to the Plaintiff’s constitutional civil rights
               of free speech, free access to the judicial system and due process
               therein, as well as in Plaintiff’s PFA (Exhibit A). Such wrongful acts


                                                  3

   Case 3:18-cv-00828 Document 206 Filed 07/27/21 Page 3 of 5 PageID #: 3198
               were aided and abetted by the defendant John Doe police officers 1-
               99 in the ordinary course of their employment as a result of the lax
               and permissive policies and customs of the police force of the City
               of Millersville, TN, and sheriff and Judicial Commission of Sumner
               County. Defendant Sumner County and the City of Millersville, TN
               are therefore liable for such bad and wrongful acts of their
               employees, under the theory of respondeat superior for the torts
               committed by their employees acting to aid and abet Defendant
               Harcrow in such wrongful, tortious conduct in violation of
               Plaintiff’s constitutional civil rights, and the Plaintiff has been
               severely and permanently injured and damaged thereby.

(Doc. No. 120 ¶¶ 48, 67). However, contrary to Plaintiff’s objection, the Report and

Recommendation did not ignore the facts alleged in these paragraphs. Rather, the Magistrate Judge

expressly addressed them in her analysis:

               Although Harcrow generally alleges that the “wrongful acts” of
               individual City of Millersville police officers were the “result of the
               lax and permissive policies and customs of the police force of the
               City of Millersville,” (id. at PageID # 1543, ¶ 67), she has not
               pleaded any other facts to support the existence of a City policy that
               directly caused violations of her rights. Therefore, Harcrow’s § 1983
               claim against the City of Millersville must be dismissed.

(Doc. No. 184 at 16). Additionally, the Court agrees with the Magistrate Judge’s finding that the

third amended complaint does not include factual allegations to support the existence of a City

policy that directly caused violations of Plaintiff’s rights. See Bickerstaff v. Lucarelli, 830 F.3d

388, 402 (6th Cir. 2016) (“With no factual allegations showing a formal policy or any prior

incidents to support the City of Cleveland’s adoption of such an informal practice or custom,

Bickerstaff’s Monell municipal-liability claim accordingly fails.”); Thomas v. City of

Chattanooga, 398 F.3d 426, 429, 433 (6th Cir. 2005) (holding that a policy or custom cannot be

established solely by a single instance of an employee’s alleged misconduct).




                                                 4

  Case 3:18-cv-00828 Document 206 Filed 07/27/21 Page 4 of 5 PageID #: 3199
                                   III.    CONCLUSION

       For the reasons described above, Plaintiff’s objections fail to state viable grounds to

challenge the Magistrate Judge’s conclusions, nor do they otherwise provide a basis to reject or

modify the Report and Recommendation. Thus, having fully considered Plaintiff’s objections, the

Court concludes they are without merit, and that the Report and Recommendation (Doc. No. 184)

should be adopted and approved. Accordingly, Defendant Longmire’s and Defendant Richardson’s

motion to dismiss (Doc. No. 165) is DENIED, the City of Millersville’s motion for leave to file

an untimely responsive pleading (Doc. No. 175) and motion to dismiss Plaintiff’s third amended

complaint (Doc. No. 175-1) are GRANTED, and Plaintiff’s claims against the City of Millersville

are DISMISSED.

       It is so ORDERED.
                                                   ________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               5

  Case 3:18-cv-00828 Document 206 Filed 07/27/21 Page 5 of 5 PageID #: 3200
